On Petition for Rehearing.
Ibach, J.
— Appellant, in his brief for rehearing has urged the same matters presented in his original brief. In addition, he insists that the court should have granted his application for oral argument. No petition for oral argument was filed with the clerk of this court, or in any way brought to the court’s attention so that the court could ascertain from the files of the clerk, or the clerk’s memorandum on the transcript, that there had been a request for oral argument. On the last page of appellant’s original brief, just above the signature of counsel, counsel asked an oral argument.
8. A request for oral argument must be seasonably made, before the time for filing briefs has expired, and before consideration by the court, and the court is not required to search the briefs in order to find out whether counsel desire an oral argument, in this case the request was not discovered until after the case had been partially considered, and a decision practically agreed upon. It is undoubtedly the rule that a party in this court is entitled to an oral argument, under Rule 26 of this court, in all cases where a proper written application has been *583filed, but the request for oral argument must be made in such form that it can be ascertained by the court before reading the briefs through for final consideration of the ease. It is' not improper to incorporate a petition for oral argument with the appellant’s or appellee’s brief, but if this is done, the cover page of the brief should show that it contains the party’s brief, and his petition for an oral argument, in order that the latter be brought to the attention of the clerk of the court for filing, and to the attention of the court when the cases are distributed for decision. Appellant failed to make a proper application for oral argument, therefore he was not entitled to oral argument.
Petition for rehearing denied.
Note. — Reported in 100 N. E. 1047; 102 N. E. 140. See, also, under (1) 14 Cyc. 69; (2) 40 Cyc. 1525; (3, 5) 40 Cyc. 1607; (4) 40 Cyc. 1413; (6) 16 Cyc. 602; (7) 16 Cyc. 619; 40 Cyc. 1997; (8) 3 Cyc. 210. As to testator’s intent as test of quality of bequest, see 140 Am. St. 613. As to right of first taker to consume estate in cases of bequest for life, see 139 Am. St. 73. For a discussion of tbe interest given by a general bequest of personalty with an unlimited power of disposition, see 17 Ann. Cas. 480.